NOYES, Circuit Judge.
[1] In my opinion the subject of the production of documents by the adverse party in actions at law is governed by the statutes of the United States relating thereto.' Ex parte Fisk, 113 U. S. 713, 5 Sup. Ct. 724, 28 L. Ed. 1117.
[2] Under these statutes a court of law cannot compel one party to an action to produce, in advance of trial, documents for the inspection of the other party. Carpenter v. Winn, 221 U. S. 533, 31 Sup. Ct. 683, 55 L. Ed. 842.
The present motion must be denied but without prejudice to another motion under the federal statute for the production of the documents in question at the trial. Not being advised as to the state of the pleadings or the proximity of the trial, I do not feel warranted in treating the present motion as of that nature.
The motion for inspection is denied and the order to show cause is vacated.